Exhibit 10.4


 
COMVERGE, INC.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on June
21, 2010 (“Effective Date”), by and between Christopher Camino, an individual
(“Executive”), and Comverge, Inc., a Delaware corporation (the “Company”).   The
Executive and Company are collectively referred to as “Parties” and individually
as “Party”.
 
WHEREAS, the Company wishes to employ Executive to provide personal services to
the Company and wishes to provide Executive with certain compensation and
benefits in return for such services;
 
WHEREAS, the Executive and Company now wish to enter the current Agreement; and
 
WHEREAS, Executive wishes to be employed by the Company, and to provide personal
services to the Company in return for certain compensation and benefits.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Executive and the Company hereby agree as follows:
 
SECTION 1.  
EMPLOYMENT BY THE COMPANY.

 
1.1 Employment Agreement.  Upon the Effective Date of this Agreement (the
“Employment Date”), Executive’s employment with the Company shall be pursuant to
the terms stated herein.
 
1.2 Position and Duties.  Executive shall serve in the position of Executive
Vice-President of Sales, Chief Marketing Officer, with such powers, duties,
and/or responsibilities as are assigned to Executive by the President & Chief
Executive Officer, or his/her respective delegate.  Executive will devote his
best efforts, time, and attention exclusively to the business of the Company,
and shall faithfully and efficiently discharge all duties and responsibilities
assigned to him hereunder.  Executive shall comply with all Company policies,
procedures and practices as may now exist or which from time to time be
implemented.
1.3 Location.  Executive’s primary office location shall be in Pittsburgh,
Pennsylvania. Executive acknowledges that he will be required to spend time in
Atlanta, Georgia and that the Company’s business extends across the entire North
America and elsewhere and that, from time to time,  Executive’s duties will
require him to travel and to work at other locations, including but not limited
to other Company office locations.
1.4 Term.  The term of Executive’s employment hereunder shall commence as of the
Employment Date and shall continue through December 31, 2011, unless earlier
terminated pursuant to the provisions of this Agreement.  Unless, within ninety
(90) days prior to any then-scheduled expiration of the Term, either party
notifies the other in writing of its desire not to renew this Agreement, the
Term shall automatically be extended for an additional period of one (1) year
from the applicable succeeding anniversary of the Employment Date.
 
 

--------------------------------------------------------------------------------


 
1.5 No Restrictions.  Executive acknowledges that the Company is entering into
this Agreement based on Executive’s representation that as of the date of
execution of this Agreement, Executive is not subject to any agreement,
including but not limited to a non-compete, restrictive covenant or
non-disclosure agreement, that would prevent or materially restrict Executive
from performing the job responsibilities as set forth herein or those which may,
commensurate with Executives position, be assigned from time to time.  If it is
determined by the Company that an agreement exists that, in the Company’s sole
discretion, would prevent or materially restrict Executive’s ability to perform
his duties under this Agreement, the Company shall have the option to terminate
this Agreement immediately and such termination shall be considered for Good
Cause as defined by Section 7(b) of this Agreement.


SECTION 2.  
COMPENSATION, BENEFITS AND OWNERSHIP.

 
2.1 Compensation.  Executive shall be paid a salary, and shall be eligible to
receive incentive compensation, as described in Exhibit A attached hereto.  All
compensation payable pursuant to any plan or program described in Exhibit A
shall be governed by and subject to the applicable plan or program documents,
which may from time to time be amended, modified or terminated on such terms and
in such manner as is permitted in respect of the applicable plan or program.
 
2.2 Company Benefits.  Subject to the satisfaction of the general rules for
eligibility and participation under the Company’s standard employee benefit
plans and practices, Executive shall be allowed to participate in the Company’s
standard employee benefit plans and practices which may be in effect from time
to time during the term of Executive’s employment and are provided by the
Company to its employees generally.  Such participation shall be governed by the
applicable plan documents, and the Company reserves the right, in its
discretion, to amend, modify, or discontinue any benefit plan or practice.  You
will have available up to three (3) weeks of annual vacation, accruing as you
employment continues throughout the year.
 
2.3 Section 280G Limitation.  In the event that any payments to which Executive
becomes entitled in accordance with the provisions hereof, or in connection with
any plans or programs referred to in Exhibit A or Section 2.2 hereof, would
otherwise be deemed to constitute “parachute payments” (each one, a “Parachute
Payment”) within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended and the regulations and administrative guidance thereunder (the
“Code”), then such payments will be subject to reduction to the extent necessary
to assure that Executive receives only the greater benefit of receiving (a) the
amount of those payments which would constitute such a Parachute Payment or (b)
the amount which yields Executive the greatest after-tax amount of benefits
after taking into account any excise tax imposed on the payments provided to
Executive pursuant to this Agreement (or on any other benefits to which
Executive may be entitled in connection with the Change in Control or the
subsequent termination of service) under Section 4999 of the Code.
 
 

--------------------------------------------------------------------------------


 
SECTION 3.  
ASSIGNMENT OF INTELLECTUAL PROPERTY.

 
3.1 Ownership and Assignment of Intellectual Property.  All processes, products,
methods, improvements, discoveries, inventions, ideas, creations, trade secrets,
know-how, machines, programs, designs, routines, subroutines, techniques, ideas
for formulae, writings, books and other works of authorship, business concepts,
plans, projections and other similar items, as well as all business
opportunities discovered, conceived, designed, devised, developed, perfected or
made by Executive, whether alone or in conjunction with others and within the
course of Executive’s job responsibilities to the Company, and related in any
manner to the actual or anticipated business of the Company or to actual or
anticipated areas of research and development of the Company (all of the
foregoing collectively, the “Intellectual Property”), shall be promptly
disclosed to and are the property of the Company, and Executive hereby assigns,
transfers and conveys all of the Intellectual Property and all of Executive’s
rights therein to the Company.  The term “Intellectual Property” shall be given
the broadest interpretation possible and shall include any Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive during
off-duty hours and away from the Company’s premises, as well as those conceived,
designed, devised, developed, perfected or made in the regular course of
Executive’s performance under this Agreement.
 
3.2 Post-Employment Assignment of Intellectual Property.  In consideration of
the benefits provided pursuant to this Agreement, particularly those benefits
conferred by Section 7.5 and any stock option or similar rights pursuant to any
Company plans in which Executive was a participant, all Intellectual Property
discovered, conceived designed, devised, developed, perfected or made by
Executive following the termination of this Agreement shall be Intellectual
Property covered by the scope of Section 3.1 if it was conceived, in whole or in
part, while this Agreement remains in effect.  All Intellectual Property
conceived, designed, devised, developed, perfected or made by Executive within
twelve (12) months after termination of this Agreement shall be disclosed to the
Company, and shall be presumed to have been conceived, designed, devised,
developed, perfected or made by Executive during the Term, and Executive shall
have the burden of proving otherwise by clear and convincing evidence in order
to successfully rebut such presumption.
 
3.3 Written Assignments.  Executive shall execute and deliver, both during the
Term and thereafter in connection with a severance agreement required under
Section 7.5(g) to and in favor of the Company such assignments (including
patent, trademark and copyright assignments), documents, instruments and
applications (including patent, trademark or copyright applications) as the
Company may deem appropriate or necessary to claim, secure, acquire, perfect,
defend, enforce and/or assign any and all rights and privileges in and to or
arising from the Intellectual Property.  Executive shall also, both during the
Term and thereafter, cooperate with the Company, and to render such assistance
as the Company may reasonably require, in connection with any process (whether
administrative, judicial or otherwise) associated with the Company’s efforts to
claim, secure, protect, perfect, defend, assign and/or enforce such rights and
privileges in favor of the Company and its successors, licensees and
assigns.  Executive shall also, both during the Term and thereafter, promptly
disclose to the Company fully and in writing any Intellectual Property that
Executive may conceive, make, or develop, in whole or in part, by himself or
jointly with others, (a) whether or not it is conceived, made, developed or
worked on by Executive during his Term with the Company; (b) whether or not the
Intellectual Property was created at the suggestion of the Company; (c) whether
or not the Intellectual Property was reduced to drawings, written description,
documentation, models or other tangible form; and (d) whether or not the
Intellectual Property is related to the business of the Company.
 
 

--------------------------------------------------------------------------------


 
3.4 Work Made for Hire.  Executive acknowledges and agrees that any work of
authorship comprising Intellectual Property shall be deemed to be a “Work Made
for Hire,” to the extent permitted by the United States Copyright Act (17 U.S.C.
§ 101 (2000)).  To the extent that any such work of authorship may not be deemed
to be a Work Made for Hire, Executive hereby irrevocably assigns all ownership
rights in and to such work to the Company.  If any such work of authorship
cannot be assigned, Executive hereby grants to the Company an exclusive,
assignable, irrevocable, perpetual, worldwide, sub-licensable (through one or
multiple tiers), royalty-free, unlimited license to use, copy, reproduce,
distribute, modify, adapt, alter, translate, improve, create derivative works
of, practice, publicly perform, publicly display and digitally perform and
display such work in any media now known or hereafter known.  Outside the scope
of his employment, Executive agrees not to (a) practice, display, copy,
reproduce, distribute, transfer, modify, adapt, alter, translate, improve, or
create derivative works from, or otherwise use, any such work of authorship or
(b) incorporate any such work of authorship into any product or invention
unrelated to the Company’s business.  To the extent moral rights (as defined by
applicable law) may not be assignable under applicable law and to the extent the
following is allowed by the laws in the various countries where moral rights
exist, Executive hereby irrevocably waives such moral rights and consents to any
action of the Company that would violate such moral rights in the absence of
such consent.
 
3.5 No License Granted.  Executive acknowledges and agrees that nothing in this
Agreement shall be deemed to grant, by implication, estoppel, certain rules of
construction, or otherwise, (a) a license from the Company to Executive to make,
develop, use, license, disclose, or transfer in any way  Intellectual Property
or (b) a license from the Company to Executive regarding any of the Company’s
existing or future ownership rights.
 
SECTION 4.  
CONFIDENTIALITY.

 
4.1 Confidentiality Obligation.  Executive acknowledges and agrees that he has
and will have access to Proprietary, Trade Secret and Confidential Information
(as those terms are defined below in Section 4.2) as a result of his employment
with the Company, and that such information constitutes valuable, special and
unique property of the Company.  Without limiting the generality of the
foregoing, Executive expressly acknowledges that, in the course of performing
his services pursuant to this Agreement, he will obtain or learn Confidential
and Proprietary Information regarding the Company including, without limitation
information regarding the Company’s operations, financial results, pricing,
customers, suppliers and other matters.  Accordingly, at all times while
employed by the Company, and continuing for a period of three (3) years with
respect to Proprietary and Confidential Information, and for whatever time Trade
Secrets remain a Trade Secret under applicable law, following the termination of
his employment with the Company for whatever reason, Executive shall neither use
nor disclose, nor permit any person or entity within his reasonable control to
use or disclose, any Proprietary, Trade Secret, and Confidential Information,
and shall maintain and protect the secrecy of the Proprietary, Trade Secret, and
Confidential Information, except to the extent required in the ordinary course
of Executive’s employment with the Company, and then only subject to the
direction and control of the Company.  Additionally, Executive shall cause all
persons and entities within his reasonable control to use their respective best
effort(s), to maintain and protect the secrecy of the Proprietary, Trade Secret
and Confidential Information.  Executive further acknowledges that in the
performance of his job duties to this Agreement, he will have access to and be
informed of the Proprietary and Confidential Information (as described in
Section 4.2) belonging to customers of Company, and that he shall return to the
Company any such information within his actual or indirect possession and comply
with any restrictions concerning such information that have been imposed upon by
the Company’s customer with respect to the use, disclosure, or return
information.
 
 

--------------------------------------------------------------------------------


 
4.2 Definition of Proprietary, Trade Secret and Confidential Information.  As
used in this Agreement the term “Proprietary, Trade Secret and Confidential
Information” means any non-public knowledge, information or property relating
to, used or possessed by the Company (or its customers, as the case may be), and
includes, without limitation, the following:  trade secrets, patents,
copyrights, software (including, without limitation, all programs,
specifications, applications, routines, subroutines, techniques, code and ideas
for formulae); ideas, information, concepts, data, drawings, designs and
documents; names of clients, customers, but not limited to employees, agents,
contractors and suppliers; business plans, marketing plans and marketing
information; financial, pricing, and cost information and other business
records; and all copies of any of the foregoing.   Trade Secrets shall be such
information defined by applicable law as a Trade Secret.
 
4.3 Return of Confidential Information.  Executive agrees that he shall
immediately, upon the request of the Company, return to the Company all
Proprietary, Trade Secret, and  Confidential Information and any other tangible
material containing, prepared on the basis of or reflecting any Proprietary,
Trade Secret and  Confidential Information (whether prepared by the Company,
Executive or otherwise) and shall not retain any copies, extracts or other
reproductions, in whole or in part, of such Proprietary, Trade Secret,
and  Confidential Information.
 
4.4 Return of Company Property.  All products, records, designs, patents,
trademarks, copyrights, plans, manuals, memoranda, lists and other documents or
other property of the Company or any of its affiliates in the possession or
control of Executive and all records compiled by the Executive which pertain to
the business of the Company or its affiliates, shall be and remain the property
of the Company and shall be subject at all times to its discretion and
control.  Likewise, all correspondence with customers or affiliates of the
Company, all reports, records, charts, and advertising materials and any data
pertaining to the Company, its affiliates or the business of the Company or its
affiliates that are held by or on behalf of Executive shall be delivered
promptly to the Company without request on the date Executive’s employment with
the Company terminates or at any other time promptly upon request by the
Company.
 
4.5 Nature of Obligation.  The obligations of Executive set forth in this
Section 4 are in addition to, and not in lieu of, any of Executive’s duties or
the Company’s rights and remedies, at law or in equity, with respect to the
Company’s Proprietary, Trade Secret, and Confidential Information and
property.  The Company may pursue all such rights and remedies, as well as
remedies for the breach of the provisions set forth herein.  The Proprietary,
Trade Secret and  Confidential Information and other property referenced in this
Section 4 constitute valuable property of the Company or its customers, the
ownership of which is not dependent upon the performance by the Company of any
of its obligations under this Agreement or the performance of any legal,
statutory or other duty, if any, to Executive.  Accordingly, Executive shall
perform his obligations under this Section 4 regardless of any alleged or actual
breach or failure to perform by the Company.
 
4.6           Post Termination Activities.  Executive acknowledges and agrees
that, during the course of his employment with the Company, he had access to the
Company’s Proprietary, Trade Secret and Confidential Information and that
disclosure to or use of such information by a competitor of the Company would
cause the Company irreparable harm.  Executive agrees and acknowledges that
should he engage in the restricted activities as set forth in Section 5 hereof,
he will inevitably disclose the Company’s Proprietary, Trade Secret and
Confidential Information.
 
 

--------------------------------------------------------------------------------




SECTION 5.  
NONCOMPETITION AGREEMENT.

 
In consideration of the compensation paid or payable to Executive by the Company
pursuant to this Agreement (including, but not limited to, Section 2 hereof),
Executive hereby agrees as follows:
 
5.1 Executive acknowledges that the Company’s business is nationwide in scope,
that its customers are not restricted to any single state in the United States
or geographic area of North America, and that in the performance of his duties
as set forth in this Agreement, Executive shall perform services on behalf of
the Company which require the use of Executive’s unique and extraordinary
skills.  During the term of this Agreement, Executive will devote all of his
working time and energies to the Company, and will not, without the Company’s
express written permission, own, work for or provide services to any other
entity, whether as an owner, partner, agent, representative, consultant,
officer, director, independent contractor or employee.  Notwithstanding the
foregoing, Executive is permitted to own up to 1% of any class of securities of
any corporation in competition with the Company that is actively traded on a
national securities exchange or through NASDAQ.
 
5.2           As consideration granted herein, Executive hereby covenants that
he will not,  within the Territory and during the Noncompetition Period, without
the prior written consent of the Company, engage in any Restricted Activities
for or on behalf of any corporation, partnership, venture or other business
entity which is engaged in the Restricted Business in the same or similar
capacity as Executive performed for the Company. The term “Noncompetition
Period” means the period beginning on the date of this Agreement and ending one
year after the date Executive’s employment with the Company ends or is
terminated for any reason. The term “Restricted Activities” means having
ownership of or being employed by as an employee, agent, or representative, or
as an independent contractor or otherwise, and providing services similar to the
services Executive provides to the Company.  The term “Restricted Business”
means the business of providing energy load control or demand response products
and services, energy capacity, energy efficiency, advanced metering solutions,
or other alternative energy solutions, which Executive acknowledges and agrees
is the business in which the Company is engaged. The term “Territory” means
North America which Executive acknowledges is the  geographic scope of the
Company’s business and is the territory for or in which Executive performs
services for the Company.  Employee acknowledges that in the performance of his
duties hereunder that he will have significant and extensive knowledge of the
Company’s markets and Customers or Prospective Customers (as defined below) with
whom the Company does business, regardless of any specific geographic location,
and will have received specialized training with respect to the Company’s
products and services offered by the Company within those markets and with those
Customers or Prospective Customers.


SECTION 6.  NONSOLICITATION AGREEMENT


6.1           During the term of this Agreement and for a period of one (1) year
after Executive’s employment is terminated for any reason, Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, assist or in
any way encourage any current employee or consultant of the Company, whom
Executive supervised or had responsibility for during the twelve (12) months
prior to the termination of employment, to terminate his or her employment
relationship or consulting relationship with or for the Company, nor will
Executive solicit the services of any former employee or consultant of the
Company whom Executive supervised or had responsibility for during the twelve
(12) months prior to the termination of employment, whose service with the
Company has been terminated for less than six (6) months.
 
 

--------------------------------------------------------------------------------


 
6.2
 
(a) During the term of this Agreement and for a period of one (1) year after
Executive’s employment is terminated for any reason, Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
partnership, corporation, or business entity of any type, solicit, divert, or
take away, or attempt to solicit, divert, or take away, in whole or in part, any
Customer of the Company or otherwise interfere with the Company’s relationship
with any Customer, for the purpose of competing with the Company in the
Business.  For purposes of this Agreement, “Customer” shall mean any person,
company or business entity to which the Company sells, sold, licenses or
licensed goods or services at the time Executive’s employment with the Company
terminated and for the preceding twelve (12) months and with whom Executive had
material business contact and “Business” shall mean providing energy related
services, including without limitation energy load control or demand response
products and services, energy capacity, energy efficiency, advanced metering
solutions, or other alternative energy solutions engaged in by the Company.
 
(b)           During the term of this Agreement, and for a period of twelve (12)
months after Executive’s employment ends or is terminated for any reason,
Executive will not, directly or indirectly, individually or on behalf of any
person, firm, partnership, corporation, or business entity  of any type,
solicit, divert or take away, or attempt to solicit, divert or take away, in
whole or in part, any Prospective Customer of the Company or otherwise interfere
with the Company’s relationship with any Prospective Customer, for the purpose
of competing with the Company in the Business.  For purposes of this Agreement,
“Prospective Customer” shall mean those persons, companies or businesses to whom
the Company made a proposal for the purchase of the Company’s goods or services
on behalf of the Company for such Prospective Customer to within the twelve (12)
months  prior to the end or termination of Executive’s employment with the
Company.


6.3           Enforcement.  The existence of any claim or cause of action of
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not preclude the Company’s enforcement of these covenants.


6.4           Reasonable Covenants.  Executive acknowledges and agrees that the
covenants set forth in this Section 6 are necessary and reasonable to protect
the Company and the conduct of its business and are a fair and reasonable
restraint on Executive in light of the activities and business of the Company on
the date of execution of this Agreement and the future plans of the Company; and
that such covenants also be construed and enforced in light of the activities
and business of the Company (including business activities in the planning
stage) on the date of termination of Executive’s employment with the
Company.  Executive acknowledges that he will not suffer any undue hardship as a
result of the covenants set forth in Sections 4, 5 and 6 and that he will be
able to pursue his occupation nothwithstanding his obligations under Sections 4,
5 and 6.
 
6.5           Survival.  The provisions of this Section 6 shall survive any
termination of this Agreement and are subject to paragraph 8 of this Agreement.
 
 

--------------------------------------------------------------------------------


 
SECTION 7.  TERMINATION OF EMPLOYMENT.


7.1Certain Definitions.  As used herein, the following terms shall have the
following definitions:
 
(a) Affiliate.  “Affiliate” shall mean an affiliate of the Company, as defined
in Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of
1934, as amended from time to time.
 
(b) Cause.  A termination by the Company with “Cause” shall include (without
limitation) (i) non-performance in the roles and duties, as assigned; (ii)
Executive’s breach of any material provision of this Agreement; (ii) Executive’s
material breach of any written Company policy contained in the Company’s manual
of policies and procedures; or material non-compliance with any lawful direction
given by the Company’s Chief Executive Officer or his/her delegate; (iii)
Executive’s Disability (subject to Company’s legal obligations); (iv)
Executive’s fraud with respect of the business or affairs of the Company; (v)
the commission by Executive, or entering of a plea of nolo contendere with
regard to, a felony or a crime involving moral turpitude; or (vi) alcohol abuse
or illegal drug use by Executive; provided however, that in the event of
Executive’s breach as set forth in Sections 7(b)(i) and (ii) above, no Cause for
termination shall be deemed to exist for any such breach that is curable and
which in fact is cured by Executive within thirty (30) days after notice of such
termination has been delivered to Executive, and in the event of Executive’s
breach, as set for in Section 7(b)(vi) above, no Cause shall be deemed to exist
if the Executive and Company agree on a remedial program for Executive and so
long as Executive in all respects complies with the requirements of such
program.  During the time of Executive’s participation in any remedial program
as set forth above, Executive shall, if directed by the Company, be on a paid
leave of absence away from the Company’s premises.
 
(c) Change in Control.  For purposes of this Agreement, “Change in Control”
means the occurrence of any of the following events if, following such
occurrence, a Board Change (as hereinafter defined) occurs:
 
(i) any person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities; or
 
(ii) a merger or consolidation of the Company is consummated with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) more than fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving or parent equity outstanding immediately after such
merger or consolidation; or
 
(iii) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect), other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least fifty
percent (50%) of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale, provided that
such transferee entity confirms in writing that it is bound by the terms of this
Agreement.
 
In the event that the foregoing definition of Change in Control does not comply
with the requirements of Section 409A of the Code, and an amount, benefit or
item of compensation hereunder would be subject to Section 409A of the Code, but
would not be so subject if the definition of Change in Control above complied
with the requirements of Section 409A of the Code, then with respect only to
such amount, benefit or item of compensation, the term “Change in Control” shall
mean a “change in control event” within the meaning of Treas. Reg.
§1.409A-3(i)(5).
 
(d) Board Change.  “Board Change” means any change in directors after giving
effect to any of the transactions described above as a result of which the
individuals serving on the Board prior to such transaction no longer comprise at
least a majority of the directors on the Board immediately after giving effect
to such transaction.
 
(e) Good Reason.  A termination by the Executive for “Good Reason” means
termination by Executive following (i) a reduction in Executive’s Annual Salary
or other material component of compensation (excluding stock options or similar
grants) required to be paid pursuant hereto without Executive’s prior written
consent; or (ii) the Company’s relocation of the Executive, without the
Executive’s consent, to a permanent location more than seventy-five (75) miles
from the location specified in Section 1.3 of this Agreement; provided however,
that no Good Reason for Executive’s termination shall be deemed to exist unless
(i) Executive gives notice to the Company of the action or condition which would
constitute Good Reason within sixty (60) days of the initial existence of such
action or condition, (ii) the action or condition which would constitute Good
Reason is not cured by the Company within the 30-day period after the timely
provision of the notice required herein, and (iii) Executive effects the
termination for Good Reason within thirty (30) days after the expiration of the
30-day cure period.  After such thirty (30) day period, Executive shall be
deemed to have waived any right to terminate this Agreement pursuant to this
Section 7.1(e).
(f) Non-Renewal.                                 A non-renewal of this Agreement
as provided in Section 1.4 shall not be considered a termination under any
provision of this Section 7 and, upon such non-renewal by either party and the
termination of this Agreement, and Company shall be required to pay to Executive
only the amounts specified in Section 7.5 (a).
 
 

--------------------------------------------------------------------------------


7.2         Death by Executive.  This Agreement shall terminate upon Executive’s
death.
 
7.3         By the Company.  The Company shall have the right to terminate
Executive’s employment with the Company, at any time, with or without
Cause.  For avoidance of doubt, the parties agree that Executive has no right to
continue at any time in any office of the Company after being removed from such
office in the manner provided in the Company’s bylaws or other applicable
provisions of the Company’s governing law and instruments.
 
    7.4    By Executive.  Executive may terminate his employment with the
Company at any time, upon providing thirty (30) days advance notice, either with
or without Good Reason.  In the event Executive terminates his employment with
the Company with Good Reason, such notice shall specify the grounds for such
termination, and the Company shall have the opportunity to cure such grounds for
termination in accordance with the provisions of Section 7.1(e).
 
7.5 Severance Pay, Other Post-Employment Payments and Acceleration of Benefits
Upon Certain Terminations.  
 
(a) Termination by the Company for Cause or by Executive without Good
Reason.  If the Company terminates Executive’s employment for Cause, or
Executive terminates his employment without Good Reason, then in either such
event, Executive shall not be entitled to any severance pay, and shall only be
entitled to (i) any unpaid, but earned, salary, (ii) any unpaid but earned
vacation in accordance with Company policy then in effect and (iii) any incurred
but unpaid ordinary and necessary business expenses properly documented by
Executive in accordance with the Company’s then effective expense reimbursement
policy.
 
(b) Termination by the Company Without Cause, or by Executive for Good
Reason.  Subject to subsection 7.5(c) below, if the Company terminates
Executive’s employment without Cause, or Executive terminates his employment
with Good Reason, then in such event Executive shall be entitled to all payments
allowed pursuant to subsection 7.5(a) above and severance pay in the amount of
the sum of (i) twelve (12) months’ annual base salary as specified in Exhibit A,
plus (ii) an amount equal to the amount of Executive’s bonus payment for the
last complete year of service prior to termination, times a fraction, the
numerator of which is the number of days in the year of Executive’s termination
through the date of such termination, and the denominator of which is 365 (or in
the case of leap years, 366). The benefits provided pursuant to this Section
7.5(b) shall not include any stock option or similar grants and Executive’s
rights concerning any stock option or similar grants shall be exclusively
determined by applicable Company policies or plans concerning such grants.
 
(c) Certain Terminations Following a Change in Control.  Notwithstanding the
provisions of Section 7.5(b) above, in the event the Company terminates
Executive’s employment without Cause, or Executive terminates his employment
with Good Reason, concurrently with or within twelve (12) months following a
Change in Control, then, in lieu of the payments specified in Section 7.5(b),
Executive shall be entitled to all payments allowed pursuant to subsection
7.5(a) above and severance pay in the amount of eighteen (18) months’ annual
base salary as specified in Exhibit A, plus one and one.half times (1.5x) the
amount of Executive’s bonus payment for the last complete calendar year prior to
Executive’s termination of employment.  In such event, all unvested options to
purchase Company stock held by Executive shall immediately vest and become
exercisable and all restricted stock granted to Executive shall immediately vest
and the legend providing restrictions on the sale or transfer of such stock
related to such vesting shall be removed at the request of the Executive.
 

--------------------------------------------------------------------------------


 
(d) Continuation of Benefits.  In the event the Company terminates Executive’s
employment without Cause, or Executive terminates his employment with Good
Reason, and Executive qualifies for and becomes entitled to the severance pay
provided pursuant to Section 7.5(b) or (c) above, as applicable: (1) the Company
shall continue to provide benefits referred to in Section 2.2 during the period
Executive is entitled to severance payments under this Agreement, subject to and
in accordance with Executive’s COBRA rights and the provisions of the applicable
plan documents, and the Company reserves the right, in its discretion, to amend,
modify, or discontinue any benefit plan or practice; and (2) if Executive elects
to participate in COBRA coverage for which he and/or his family is eligible
under the Company’s then-effective health plans, the Executive shall pay to the
Company on a monthly or quarterly basis, as the case may be, an amount equal to
the co-payment amount for which the Executive would have been responsible had he
remained an employee during the COBRA coverage period and the Company shall pay
to the plan administrator on behalf of Executive the entire cost of the COBRA
coverage.  Executive agrees to a netting of payments where applicable.
 
(e) Death or Disability.  Any termination of this Agreement by reason of
Executive’s death or disability shall not give rise to any severance payment
hereunder, but shall be without prejudice to any benefits payable to Executive
or his estate under applicable company benefits relating to such event.  For
purposes of this Agreement, the term “Disability” shall mean the Executive’s
inability to perform his duties, in all material respects, because of illness,
physical or mental disability, or other incapacity that continues for an
uninterrupted period of one hundred eighty (180) days.  Executive’s unvested
stock options and restricted stock not otherwise vested shall vest upon the
death or disability of Executive as provided in, and subject to the provisions
of, applicable Company policies or plans concerning the grants to Executive of
unvested stock options and restricted stock.
 
(f) Timing of Payments.  All severance payments provided pursuant to Section
7.5(b) above, as applicable, that are measured by Executive’s annual base salary
shall begin as provided by Section 7.5(g) (except as otherwise required by
Section 10.11) and shall thereafter be paid at such times and in accordance with
the Company’s payroll policies and procedures as if Executive were still
employed by the Company; and all amounts of severance pay with respect to bonus
payments shall be pro rated over the period of such payment, and payments of a
proportional amount of such bonus payments shall begin as provided by Section
7.5(g) (except as otherwise required by Section 10.11) and shall thereafter be
paid at such times as base salary payments are made.   All severance payments
provided pursuant to Section 7.5(c) above, as applicable, that are measured by
Executive’s annual base salary shall be paid in one lump sum amount as provided
by Section 7.5(g) (except as otherwise required by Section 10.11).
 
(g) Requirements Regarding Eligibility to Receive Severance
Payments.  Notwithstanding any of the other provisions hereof, the Company shall
not be obligated to make and shall not make the severance payments provided
under Section 7.5(b) or (c) above unless Executive executes and delivers to the
Company within thirty (30) days from the date on which the Executive’s
employment is terminated, and does not at any time after execution and delivery
withdraw or revoke, a Severance Agreement containing a general release in a form
reasonably acceptable to the Company and the assignment as set forth in Section
3.3. Furthermore, in the event Executive initially qualifies to receive the
payments and benefits provided under this Section 7.5, but then fails to comply
with his obligations under this Agreement (including without limitation Sections
3, 4,5 and 6 hereof), the Company’s obligations under this Section 7.5 shall
terminate.
 
(h) Termination of other Compensation and Benefits.  Except as otherwise
required by applicable law or as provided above in this Section 7.5, Executive’s
eligibility for or entitlement to any other compensation or benefits shall cease
immediately upon termination of this Agreement and Executive’s employment with
the Company.
 
 

--------------------------------------------------------------------------------


 
(i) Characterization of Payments under Section 409A.  For purposes of Section
409A of the Code (including, but not limited to, to application of the
exceptions for short-term deferrals and for “separation pay only upon an
involuntary separation from service”): (i) each payment provided for under this
Section 7.5 is hereby designated as a separate payment, rather than a part of a
larger single payment or one of a series of payments; and (ii) with respect to
the severance payments and benefits to which Executive may become entitled under
Section 7.5 of this Agreement and which are not in substitution or replacement
of “nonqualified deferred compensation” (within the meaning of Section 409A of
the Code), a termination of Executive’s employment by the Company without Cause
or by Executive for Good Reason is intended to constitute an “involuntary
separation from service” and, in turn, a “substantial risk of forfeiture”
(within the meanings of Section 409A of the Code).
 
7.6           Effect of Termination.  Termination of Executive’s employment with
the Company shall not limit, affect, or discharge Executive’s obligations under
Sections 3, 4 5 and 6 of this Agreement and shall not release the Company from
its obligations to make payments or provide benefits required by Sections 2.2
and 7.5 of this Agreement following such termination (subject to the limitations
provided in Section 7.3).  All other obligations as to periods after the date of
termination shall cease, without prejudice to the rights and remedies for events
or breaches prior to the date of termination.
 
7.7           Waiver.  The Company may waive or defer exercising its power to
terminate this Agreement, but such waiver or deferral shall not thereby (a)
establish a policy, interpretation, or course of performance that may be used to
construe, limit or affect the express terms of this Agreement, (b) preclude the
Company from exercising its rights or remedies hereunder or otherwise on any
other occasion or from using the breach as support for the exercise of its power
to terminate on any future occasion or (c) limit the ability of the Company to
revoke such waiver or deferral and exercise its power to terminate this
Agreement if it determines that the condition giving rise to a power to
terminate has continued, or if the Company determines in good faith that it was
not fully aware of all facts and circumstances of such condition, or if such
waiver or deferral may be retracted at common law.
 
 SECTION 8.  CERTAIN REMEDIES.
 
With respect to each and every breach or violation or threatened breach or
violation by Executive of Sections 3, 4, 5 and 6 of this Agreement, the Company,
in addition to all other remedies available at law or in equity, including, but
not limited to, specific performance of the provisions hereof, shall be entitled
to enjoin the commencement or continuance thereof and may, without notice to
Executive, apply to any court of competent jurisdiction for entry of an
immediate restraining order or injunction, without the necessity of proving
either inadequacy of legal remedies or irreparable harm and without the
necessity of posting a bond.  The Company shall also be entitled to the recovery
of reasonable attorney’s fees and expenses incurred in conjunction with any such
proceeding.
 
 
SECTION 9.  SEVERABILITY AND REFORMATION.

 
The provisions of this Agreement are severable, and any judicial determination
that one or more of such provisions, or any portion thereof, is invalid or
unenforceable shall not affect the validity or enforceability of any other
provisions, or portions thereof, but rather shall cause this Agreement to first
be construed in all respect as if such invalid or unenforceable provisions, or
portions thereof, were modified to terms that are valid and enforceable and
provide the greatest protection to the Company’s business and interests;
provided, however, that if necessary to render this Agreement enforceable, it
shall be construed as if such invalid or unenforceable provisions, or portions
thereof, were omitted.
 
 
SECTION 10.  GENERAL PROVISIONS.

 
10.1  Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.
 
10.2  Waiver.  If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
 
 

--------------------------------------------------------------------------------


 
10.3  Complete Agreement.  This Agreement constitutes the complete, final and
exclusive embodiment of the agreement of the Company and Executive with regard
to the subject matter hereof, and supersedes and replaces in all respects any
previous offers, agreements solely regarding Executive’s employment by the
Company or the terms thereof.  This Agreement is entered into without reliance
on any promise or representation other than those expressly contained herein,
and this Agreement cannot be modified or amended except in a writing signed by
Executive and an authorized officer of the Company.
 
10.4  Counterparts.  This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
10.5  Headings.  The headings of the sections hereof are inserted for
convenience of reference only and shall not be deemed to constitute a part
hereof or affect the meaning or interpretation of any of the provisions hereof.
 
10.6  Successors and Assigns.  This Agreement is intended to bind, inure to the
benefit of, and be binding upon, the successors and assigns of the Company,
including the surviving entity of any merger, consolidation, share exchange or
combination of the Company with any other entity.  Notwithstanding the
foregoing, Executive may not assign, transfer or delegate any of Executive’s
duties or obligations hereunder, and Executive may not assign or transfer any of
Executive’s rights hereunder without the written consent of the Company.
 
10.7  Choice of Law and Venue.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by the law of
the State of Pennsylvania).  Any dispute arising out of, or concerning, this
Agreement or the employment relationship between the parties, shall be resolved
exclusively in a federal or state court of competent jurisdiction located in
Allegheny County, Pennsylvania.  To the extent necessary, the parties hereby
submit to, and agree not to contest, the jurisdiction of such courts.
 
10.8  Representations.  Each party represents and warrants to the other that he
or it has full power and authority to enter into and perform this Agreement and
that his or its execution and performance of this Agreement shall not constitute
a default under or breach of any of the terms of any agreement to which he or it
is a party or under which he or it is bound.  Each party represents that no
consent or approval of any third party is required for his or its execution,
delivery and performance of this Agreement or that all consents or approvals of
any third party required for his or its execution, delivery and performance of
this Agreement have been obtained.
 
10.9  Withholding.  Any and all amounts payable under this Agreement, including
without limitation, amounts payable under Section 2.1 or Section 7.1(c) hereof,
are subject to withholding for such federal, state, and local taxes as the
Company, in its reasonable judgment, determines to be required pursuant to any
applicable law, rule or regulation.
 
10.10  Survival.  The provisions of Sections 3, 4, 5, 7, 8, 9 and 10 of this
Agreement shall survive the termination of this Agreement for whatever reason.
 
10.11  Section 409A.   If the Executive is a “key employee,” as defined in
Section 416(i) of the Code (without regard to paragraph 5 thereof), except to
the extent permitted under Section 409A of the Code, no benefit or payment that
is subject to Section 409A of the Code (after taking into account all applicable
exceptions to Section 409A of the Code, including but not limited to the
exceptions for short-term deferrals and for “separation pay only upon an
involuntary separation from service”) shall be made under this Agreement on
account of the Executive’s “separation from service,” as defined in Section 409A
of the Code, with the Company until the later of the date prescribed for payment
in this Agreement and the first day of the seventh calendar month that begins
after the date of the Executive’s separation from service (or, if earlier, the
date of death of the Executive).
 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Agreement to be
effective as of the day and year first above written.


THE “COMPANY”


COMVERGE, INC.




By:      /s/ Blake Young
Name: Blake Young
Title:  President & CEO


“EXECUTIVE”




By:      /s/ Christopher Camino
Name: Chris Camino
Title:  EVP of Sales, Chief Marketing Officer
 
 

--------------------------------------------------------------------------------






 
Exhibit A
 
Annual Salary
 
Executive shall be paid at the rate of $300,000 per annum.
Annual Cash Incentive1*
Executive will have the opportunity to earn an annual bonus equal to 25%
(threshold), 50% (target) or 100% (maximum) of his annual salary based on the
achievement of performance criteria established by the Compensation Committee,
where such payment shall be pro-rated from the start date for 2010.
 
Annual Equity Incentive1
Beginning in calendar year 2011 and thereafter, Executive will have the
opportunity to earn an annual equity award comprised of a combination of
restricted stock and options valued at 1.13 times salary (threshold), 1.50 times
salary (target) or 1.88 times salary (maximum) based on the achievement of
performance criteria established by the Compensation Committee.   Executive
shall be eligible for payment of this Annual Equity Incentive, if earned, no
earlier than mid-March 2012 for the 2011 calendar year.
 
Initial Equity/Stock Option Grants
Upon approval of the Company’s Compensation Committee, which shall be at or
around  the execution of the Agreement, and in consideration of Executive’s
obligations contained therein, including but not limited to the discontinuance
of any business or business activities in which Executive was engaged prior to
the execution of this Agreement, Executive shall be granted _____ shares of
restricted stock and ______ stock options.
 
Restricted stock shall vest ______ shares on _____, 20___, which is the third
year after the date this Agreement is executed.
 
The stock options granted under this Agreement shall be at a strike price equal
to the closing price of the Company’s common stock as of the date that the Board
consents to the appointment of Executive as EVP of Sales, and shall vest
quarterly on a pro rata basis over the next four years.
 
 




--------------------------------------------------------------------------------

 
1   The compensation committee will set Target, Threshold, and Maximum
performance levels for Annual Cash and Equity incentives.  The Threshold
performance level is the minimum level of performance required as a condition of
earning any incentive.  The Target performance level is the level of performance
at which the executive, operating division or company is expected to
perform.  The Maximum performance level is the highest level of payout.  The
committee has discretion to grant or not grant such Annual Cash or Annual Equity
Incentives, if in its reasonable discretion, is in the best interests of the
Company.
 
 
 

--------------------------------------------------------------------------------


FIRST AMENDMENT TO
EMPLOYMENTAGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT ("First Amendment") is entered into
by and between COMVERGE INC. (formerly Comverge Technologies, Inc.), a Delaware
corporation ("Company"), and Chris Camino ("Executive") as of today, May 24,
2010.


WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement (the "Employment Agreement"); and


WHEREAS, the Company and Executive desire to amend the Employment Agreement;


NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree, effective
as of the date set forth above, that the Employment Agreement shall be amended
as hereafter provided:


1.           The Effective Date of the Employment Agreement is amended from June
21, 2010 and shall now commence on June 14, 2010 ("Effective Date"). Executive
shall work from the Atlanta, Georgia office the week of June 14 for transition
purposes.


2.           Except as expressly modified by this First Amendment, the terms of
the Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.


COMVERGE, INC.






By:              /s/ R. Blake Young
Name:         R. Blake Young
Title:           President & CEO






By:           /s/ Chris Camino
Name:     Chris Camino
EVP of Sales, Chief Marketing Officer
 
 

--------------------------------------------------------------------------------




SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT


 
THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Second Amendment”) is entered
into by and between COMVERGE INC., a Delaware corporation (“Company”), and Chris
Camino (“Executive”) as of today, June 10, 2010.
 
WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement, as amended to have a start date of June 14, (the
“Employment Agreement”); and
 
WHEREAS, the Company and Executive desire to amend the Employment Agreement;
 
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree, effective
as of the date set forth above, that the Employment Agreement shall be amended
as hereafter provided:
 
1. Attachment A of the Employment Agreement is amended and replaced to set the
number of options and restricted stock to be provided to Executive upon the
Compensation Committee’s consent.
 
2. Except as expressly modified by this Second Amendment, the terms of the
Employment Agreement shall remain in full force and effect and are hereby
confirmed and ratified.
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.
 


 
COMVERGE , INC.
 


 
By:                  /s/ R. Blake Young
Name:             R. Blake Young
Title:               President & CEO


 
By:                /s/ Chris Camino
Name:          Chris Camino
             EVP of Sales, Chief Marketing Officer
 
 

--------------------------------------------------------------------------------


Exhibit A
 
Annual Salary
 
Executive shall be paid at the rate of $300,000 per annum.
Annual Cash Incentive1*
Executive will have the opportunity to earn an annual bonus equal to 25%
(threshold), 50% (target) or 100% (maximum) of his annual salary based on the
achievement of performance criteria established by the Compensation Committee,
where such payment shall be pro-rated from the start date for 2010.
 
Annual Equity Incentive1
Beginning in calendar year 2011 and thereafter, Executive will have the
opportunity to earn an annual equity award comprised of a combination of
restricted stock and options valued at 1.13 times salary (threshold), 1.50 times
salary (target) or 1.88 times salary (maximum) based on the achievement of
performance criteria established by the Compensation Committee.   Executive
shall be eligible for payment of this Annual Equity Incentive, if earned, no
earlier than mid-March 2012 for the 2011 calendar year.
 
Initial Equity/Stock Option Grants
Upon approval of the Company’s Compensation Committee, which shall be at or
around June 14, and in consideration of Executive’s obligations contained
therein, including but not limited to the discontinuance of any business or
business activities in which Executive was engaged prior to the execution of
this Agreement, Executive shall be granted 25,000 shares of restricted stock and
150,000 stock options.
 
Restricted stock shall vest 25,000 shares on June 14, 2013, which is the third
year after the date this Agreement is executed and shall have a price equal to
the closing price of the Company’s common stock as of the date that the Board
consents.
 
The stock options granted under this Agreement shall be at a strike price equal
to the closing price of the Company’s common stock as of the date that the Board
consents to the appointment of Executive as EVP of Sales, and shall vest
quarterly on a pro rata basis over the next four years.
 






--------------------------------------------------------------------------------

 
1   The compensation committee will set Target, Threshold, and Maximum
performance levels for Annual Cash and Equity incentives.  The Threshold
performance level is the minimum level of performance required as a condition of
earning any incentive.  The Target performance level is the level of performance
at which the executive, operating division or company is expected to
perform.  The Maximum performance level is the highest level of payout.  The
committee has discretion to grant or not grant such Annual Cash or Annual Equity
Incentives, if in its reasonable discretion, is in the best interests of the
Company.
 
 
 

--------------------------------------------------------------------------------

